DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments filed 05/26/2021 in which claims 1-17 have been amended, claims 18-20 have been canceled, and claims 21-23 are newly presented.
Claims 1-17 & 21-23 are rejected.
Response to Amendment
Regarding the previous claim interpretation, the applicant has amended the claims to no longer recite the generic placeholders of “control system” and “detection system”; accordingly, the claims are no longer interpreted under 35 USC 112f.
Response to Arguments
Regarding the previous rejections under 35 USC 102 of claims 1-3, 10, 11-13, & 20, applicant has amended claims 1 & 11 and argued that “at least the newly amended features are not disclosed or suggested by Regmi.” The arguments have been fully considered and are persuasive; accordingly, the corresponding 102 rejections are withdrawn, the rejection of claim 20 is withdrawn by way of cancelation. However, necessitated by amendment, new grounds of rejection under 103 are made in view of Fowe; James (US 20200124439 A1), Marohl; Whitney et al (DE 102016218382 A1), and Bier; Solomon et al (US 20170192437 A1), see rejection below.
Regarding the previous rejections under 35 USC 103 of dependent claims 4-5 & 14-15, applicant has amended independent claims 1 & 11 and argued that “Fowe fails to disclose or suggest at least the newly amended features.” The arguments have been fully considered and are persuasive; accordingly, the corresponding 103 rejections are withdrawn. However, necessitated by amendment, new grounds of rejection under 103 are made, see rejection below.
Regarding the previous rejections under 35 USC 103 of dependent claims 6-7 & 16-17, the applicant has argued that “Xu uses weather information in a different context compared to Applicant's claims 6-7, in which an environmental condition indicative of a weather condition and a level of pollution in the current sensor data is compared to a corresponding environmental condition of the historical data.” The examiner disagrees, no mention of sensing pollution is present in claims 6-7 or 16-17. The applicant further argues that “Xu fails to disclose or suggest at least the newly amended features”, of the newly amended independent claims 1 & 11. This argument has been fully considered and is persuasive; accordingly, the corresponding 103 rejections are withdrawn. However, necessitated by amendment, new grounds of rejection under 103 are made, see rejection below.
Regarding the previous rejections under 35 USC 103 of dependent claims 8-9 & 18-19, applicant has amended independent claims 1 & 11 and argued that “Oba fails to disclose or suggest at least the newly amended features.” The arguments have been fully considered and are persuasive; accordingly, the corresponding 103 rejections are withdrawn. However, necessitated by amendment, new grounds of rejection under 103 are made, see above.
Claim Objections
Claims 1 & 10 are objected to because of the following informalities:  
Claim 1 Line 13 recites: “conforming the type and seriousness”, constituting a typographical error, it should be written “confirming the type and seriousness”
Claim 10 line 2 recites “the the mode of evacuation” constituting a typographical error
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe; James (US 20200124439 A1), Marohl; Whitney et al (DE 102016218382 A1), and Bier; Solomon et al (US 20170192437 A1).
Regarding claim 1, Regmi teaches:
A system adapted for a vehicle to evacuate from a condition, the system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the system to perform: detecting a condition at a current location; "detecting a possible Sudden Medical Emergency incident related to a driver of a vehicle moving in traffic. Specifically, autonomous-driving capabilities of the vehicle are engaged to autonomously evacuate the vehicle and the driver from the traffic,")
comparing features identified by the current sensor data to corresponding features from historical data...to determine a type and a seriousness of the condition; (Paragraph 24: "driver wellness data 310 of the driver may also include a medical history 314 of the driver, and/or a set of emergency-triggering thresholds...Processor 380 of FIG. 3, or equivalently, processor 410 of FIG. 4, may analyze the medical history 314 of the driver while determining emergency severity 360. For example, processor 410 may analyze medical history 314 and find that the driver is a diabetic, and thus may monitor a blood glucose reading")
…
and evacuating the vehicle away from the condition according to the mode of evacuation in response to selecting the mode of evacuation. (Abstract: " the system determines the severity of the emergency and takes appropriate control of the vehicle. If the medical emergency is not life-threatening, the system may drive the vehicle to a safe area, park the vehicle, and then request help from emergency service providers (e.g., ambulance and police). If the medical emergency is severe (e.g., life-threatening), the system may transition the vehicle to an EMS (Emergency Medical Service)-privileged vehicle and autonomously drive the vehicle to an emergency service provider.")
Regmi does not teach:
[comparing features identified by the current sensor data to corresponding features from historical data]…at the current location…
However, in the same field of endeavor, Fowe teaches:
[comparing features identified by the current sensor data to corresponding features from historical data]…at the current location… (Paragraph 4: "generate a first lane-level maneuver pattern between an origin and a destination based on a database of historical probe data points...where each probe data point includes location information" Further Paragraph 40: "a mechanism to derive lane-level guidance insight from historical data and to obtain a pattern that can be used to recommend safer ways to drive/navigate a road segment and may factor in the time of day and weather conditions for context.  Embodiments may further consider real-time or near real-time traffic and incident data to generate dynamic lane-level guidance for navigation assistance or to facilitate autonomous vehicle control.")
Regmi and Fowe are analogous art as they both generally relate to the navigation and control of an autonomous vehicle in response to special circumstances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi with those of Fowe to create an autonomous vehicle response system with the ability to use historical and real time data in “establishing recommended lane-level guidance between an origin and a destination based on a safe, efficient, or popular path” (Fowe: Paragraph 4)
	Though it could be deduced, the combination of Regmi and Fowe does not explicitly teach:
confirming the type and the seriousness of the condition using a sensor of a different modality; 
determining whether to evacuate the vehicle in response to confirming the type and the seriousness of the condition;
However, in the same field of endeavor, Marohl teaches:
confirming the type and the seriousness of the condition using a sensor of a different modality; (Paragraph 35: "a medical emergency with the driver (or a passenger detected). In a query 14 an attempt is made to confirm the existence of the emergency (in particular to rule out misinterpretations due to sensor disturbances) and to assess the severity of the emergency, which can be done by more accurate and re-analysis of the sensor data," Further Paragraph 39: "step 74 determines if a critical driver condition exists. This can be accomplished, for example, by a neural network that evaluates various sensor signals and the development of the measured values." Marohl teaches the analysis and re-analysis of sensors of different modalities, see paragraph 23, to confirm the type and seriousness of the condition.)
determining whether to evacuate the vehicle in response to confirming the type and the seriousness of the condition; (Paragraph 36: "If no critical emergency is known, then the ride is at 16 normal continued. Otherwise it will be added 18 the emergency mode is activated, and it gets in 20 from the navigation system a route to the nearest (or more appropriate, see below) hospital is calculated")
Regmi, Fowe, and Marohl are all analogous art as they all generally relate to the navigation and control of an autonomous vehicle in response to special circumstances. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi and Fowe with those of Marohl “to improve the…behavior in an emergency mode of a vehicle so that an emergency target, such as…an emergency room of a hospital can be reached faster.” (Marohl: Paragraph 9)
The combination of Regmi, Fowe, and Marohl do not explicitly teach:
selecting, based on a mode of evacuation having a highest historical success rate in addressing a condition of the determined seriousness, a mode of evacuation to evacuate the 
However, in the same field of endeavor, Bier teaches:
selecting, based on a mode of evacuation having a highest historical success rate in addressing a condition of the determined seriousness, a mode of evacuation to evacuate the vehicle away from the condition in response to determining that the vehicle is to be evacuated; (Paragraph 100: "S252 may generate a composite success or failure probability for a proposed route or proposed route segment using at least the probability or success probabilities associated with a known maneuvers list or similar list and the success or failure probabilities generated based on historical, present, and/or estimated maneuvering data. Each component of the composite may be weighted in any manner. In some embodiments, the actual success or failure for maneuvering at a specific segment or within a particular route is weighted more heavily")
Regmi, Fowe, Marohl, and Bier are all analogous art as they all generally relate to the navigation and control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi, Fowe, and Marohl with those of Bier to “increase the ability of autonomous vehicles to operate safely and efficiently on the road”. (Bier: Paragraph 16)
Regarding claim 2, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, Regmi further teaches:
wherein the instructions further cause the system to perform: determining whether to evacuate the vehicle based on the determined type or the determined seriousness of the condition. (Abstract)
claim 3, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, Regmi further teaches:
wherein the instructions further cause the system to perform: selecting the mode of evacuation based on the determined type of the condition, in response to determining that the vehicle is to be evacuated. (Abstract)

Regarding claim 4, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, Fowe further teaches: 
further comprising a datastore that stores data including historical data at specific locations, historical speed data at the specific locations, historical speed data at the specific locations, or one or more results of previous evacuations, each of the one or more results indicating whether a previous evacuation was successful, a mode of evacuation used in the previous evacuation, a time of the previous evacuation, a destination location of the previous evacuation, a load consumption of the previous evacuation, or a duration of the previous evacuation. (Paragraph 4: "The processing circuitry may be configured to: generate a first lane-level maneuver pattern between an origin and a destination based on a database of historical probe data points...where each probe data point includes location information")

	Regarding claim 5, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 4, Fowe further teaches:
wherein: the instructions further cause the system to perform: accessing the datastore to retrieve historical data at a current location, historical speed data at the current location, a historical environment condition at the current location, or
and determining a type or a seriousness of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location.  (Paragraph 34 "According to the example embodiment described below with the probe data being from motorized vehicles traveling along roadways, the probe data may include… rate of travel, (e.g. speed)" and Paragraph 55: "comparing the data against historical incident data, particularly incident data with weather condition context". The type of condition is interpreted to correspond to weather or traffic etc. as taught in Fowe)

Regarding claim 7, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 4, Bier further teaches:
wherein the instructions further cause the system to perform: determining whether the one or more results of previous evacuations exist in the memory; and selecting the mode of evacuation based on the one or more results of previous evacuations, in response to the one or more results of previous evacuations being determined to exist; (Paragraph 100; The “mode of evacuation” is explicitly taught in Regmi as above but is recited at a high level of generality and is interpreted to correspond to set of autonomous instructions to maneuver a vehicle away from or around a condition such as traffic or weather as taught in Bier.)
Fowe further teaches:
and selecting the mode of evacuation based on a comparison of current data with historical data at a current location, a comparison of current speed data with historical speed data at the current location, or a comparison of a current environment condition 

Regarding claim 8, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 4, Regmi further teaches:
wherein the instructions further cause the system to perform: determining whether to move to a side of a road or exit from a highway; and in response to determining not to move to a side of road or to exit from the highway, selecting a destination location from among destination locations (Paragraph 12: "When operating in autonomous-driving mode A, the vehicle may be able to execute steering, acceleration and deceleration of the vehicle without any human intervention from the driver, thereby driving the vehicle to a specific location autonomously. When operating in autonomous-driving mode B, the vehicle may be able to autonomously pull itself over to a nearby safe location, such as a curbside or road shoulder, or into a parking lot located by the side of the traffic." Paragraph 33: "emergency evacuation system 400 may command the vehicle to autonomously drive to an emergency room, a hospital, an ambulance, or an EMS vehicle.")
Bier further teaches:
based on the one or more results of previous evacuations accessed from the datastore.   (Paragraph 100)

claim 9, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 8, Regmi further teaches:
wherein the instructions further cause the system to perform: selecting the destination location from among the destination locations based on a proximity, a safety, or an accessibility of each of the destination locations. (Paragraph 38: "The most suitable destination may be determined by a distance of a medical facility from the vehicle, or by a period of time within which a medical facility may be able to meet with the vehicle.")

Regarding claim 10, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, Regmi further teaches:
wherein: the mode of evacuation is selected from one of: moving to a side of a road, exiting from a highway, and moving away from the condition to a destination location. (Paragraph 12)

Claims 12-15 are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 2-5, respectively.

Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe, Marohl, and Bier, and further in view of Xu; Jingwei et al. (US 20200200558 A1)
Regarding claim 6, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 4, Fowe further teaches:
wherein the instructions further cause the system to perform: accessing the memory to retrieve historical data at a current location, historical speed data at the current location, a 
The combination does not explicitly teach:
and determine a probability of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location; and selecting the mode of evacuation based on the determined probability of the condition.  
However, in the same field of endeavor, Xu teaches:
and determine a probability of the condition at the current location based on a comparison of current data with the historical data at the current location, a comparison of current speed data with the historical speed data at the current location, or a comparison of a current environment condition with the historical environment condition at the current location; and selecting the mode of evacuation based on the determined probability of the condition.  (Paragraph 3: "In various embodiments, the autonomous driving instructions for a geographic area are determined based on current data, such as current and/or expected future traffic information/data for the geographic area, current and/or expected future incident information/data for the geographic area, current and/or expected future weather information/data, and/or the like. In an example embodiment, the current data is real time or near real time accurate. In an example embodiment, the autonomous driving instructions are determined based on historical autonomous driving pattern information/data for the geographic area." The “mode of evacuation” is explicitly taught in Regmi as above but is recited at a high level of generality and is interpreted to correspond to set of autonomous 
Regmi, Fowe, Marohl, Bier, and Xu are analogous as they all generally relate to the navigation and control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi, Fowe, Marohl, and Bier with those of Xu to “lead to more efficient and safe driving strategy decisions.” (Xu: Paragraph 2)

Claim 16 is rejected on the basis that it is directed to a method encompassed in scope by the system of claim 6.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe, Marohl, and Bier, and further in view of Tatourian; Igor et al. (US 20170174227 A1).
Regarding claim 21, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, the combination does not explicitly teach:
wherein the instructions further cause the system to perform: determining whether a parameter of the sensor data is outside of a permitted range; in response to determining that the parameter of the sensor data is outside of the permitted range, increasing a sampling rate of monitoring the parameter of the sensor data.
However, in the same field of endeavor, Tatourian teaches:
wherein the instructions further cause the system to perform: determining whether a parameter of the sensor data is outside of a permitted range; in response to determining that the parameter of the sensor data is outside of the permitted range, increasing a sampling rate of monitoring the parameter of the sensor data. (Paragraph 32: “the road having a feature indicating a dangerous portion of the road, use the camera array to recognize the feature, and adjust a sensor in the vehicle when the feature is recognized… to adjust the sensor comprises, the sensor fusion module 114 is to increase a sampling rate of the sensor.” The parameter of the sensor data is interpreted to correspond to the parameter of a level of danger observed in the sensor data which exceeds a permitted range when it identifies an area as dangerous, then increasing its sampling rate, taught in Tatourian.)
Regmi, Fowe, Marohl, Bier, and Tatourian are analogous as they all generally relate to the navigation and control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi, Fowe, Marohl, and Bier with those of Tatourian to “to provide additional safety to the occupants of the vehicle” (Tatourian: Paragraph 32)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe, Marohl, and Bier, and further in view of Kahn; Michael Robert (US 9891625 B1).
Regarding claim 22, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, the combination does not explicitly teach:
wherein the instructions further cause the system to perform: refraining from evacuating if the determined type of condition is categorized as a traffic condition; and evacuating if the determine type of condition is categorized as a criminal activity.
However, in the same field of endeavor, Kahn teaches:
wherein the instructions further cause the system to perform: refraining from evacuating if the determined type of condition is categorized as a traffic condition; and evacuating if the determine type of condition is categorized as a criminal activity. (Column 3 Lines 37-43: “When fleeing a scene is critical, embodiments provide an AV that can operate in an emergency escape mode (EEM) to enable the AV to flee a scene, protecting its occupants…when they are in imminent danger from criminal activity such as carjacking.”)
Regmi, Fowe, Marohl, Bier, and Kahn are analogous as they all generally relate to the navigation and control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi, Fowe, Marohl, and Bier with those of Kahn to “reduce[] chance of injury and/or increase[] probability of a successful escape” from a condition. (Kahn: Abstract)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Regmi in view of Fowe, Marohl, and Bier, and further in view of Scofield; Christopher (WO 2015134425 A1).
Regarding claim 23, the combination of Regmi, Fowe, Marohl, and Bier teaches the system of claim 1, the combination does not explicitly teach:
wherein the comparison of features includes comparing an environmental condition indicative of a level of pollution in the current sensor data to a corresponding environmental condition of the historical data. 
However, in the same field of endeavor, Scofield teaches:
wherein the comparison of features includes comparing an environmental condition indicative of a level of pollution in the current sensor data to a corresponding environmental condition of the historical data. (Paragraph 65: “the vehicle device 1 22 detects that an area 1 02 ahead of the vehicle 1 04 on the road exhibits a high concentration of pollution, and may advise the user 1 08 to take a detour” Further Paragraph 55: “the determination of an environmental impact 206 of vehicle transit of a vehicle 104 on an area 106 may be informed by a variety of sources of information…including, e.g., historic pollution surveys; current environmental sensor data, such as smog detectors; area data providing information about the area 106 of the vehicle transit,”)
Regmi, Fowe, Marohl, Bier, and Scofield are analogous as they all generally relate to the navigation and control of autonomous vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Regmi, Fowe, Marohl, and Bier with those of Scofield “in order to avoid exacerbating the pollution of the area 1 02, and/or to avoid exposing the user 1 08 to the pollution.” (Scofield: Paragraph 65)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yopp; Wilford Trent (DE 102014217453 A1) discloses taking control of a vehicle and evacuating it to various locations based on the type and severity of a driver impairment.
Willis; Edward Snow et al (US 20190387378 A1) discloses a method for determining the severity of congestion of a location based on the comparison of current and historical data at that specific location.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.W.V./Examiner, Art Unit 3662
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662